El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El 23 de marzo de 1948 Pelegrín Cordero Weber otorgó a favor de Francisco Bermúdez una escritura de segregación *513y compraventa de cierto solar. Decía la escritura que Cor-dero y su esposa adquirieron en 1945 el solar que en ella se describía; que en mayo de 1947 vendieron parte del mismo a Bermúdez, por la suma de $1,350, pagándoles éste $50 para abonar al precio de venta, y conviniendo en pagar el balance cuando la Junta de Planificación aprobara la segregación; que la Junta la aprobó el 21 de julio de 1947, pero la escritura no pudo otorgarse por enfermedad de la esposa de Cordero, quien falleció el 5 de septiembre de 1947; que por resolución del 26 de enero de 1948 la corte de distrito declaró a sus tres hijos menores, únicos y universales herederos de la esposa finada; que el 4 de marzo de 1948 Cordero obtuvo autoriza-ción judicial, para otorgar por sí y en representación de los referidos menores, la escritura de segregación del solar aquí envuelto.
Bermúdez llevó la escritura al Registro para su inscrip-ción, presentando al registrador copias certificadas de la resolución de la Junta de Planificación y la resolución de la corte declarando a los tres hijos menores únicos y universales herederos de su señora madre. El registrador inscribió la escritura en cuanto a la mitad del solar que pertenecía a Cor-dero como bien ganancial, pero se negó a inscribirla en cuanto a las participaciones propiedad de los menores, “por no tener inscritos dichos menores los derechos que se proponen trans-mitir”. Contra esta nota del registrador, Bermúdez ha inter-puesto el presente recurso gubernativo.
El registrador no niega el hecho de que los herederos de la esposa de Cordero venían obligados a concurrir en la escritura a favor de Bermúdez, a tenor con el contrato de venta del solar a este último, efectuado antes de ocurrir el fallecimiento de la esposa de Cordero. Artículos 1230, 1339, Código Civil, ed. de 1930; Boneta v. Boneta et al., 27 D.P.R. 690. En vista de estas circunstancias, bajo el artículo 20 de la Ley Hipote-caria era innecesario que la mitad del solar fuera primera-mente inscrita a nombre de los herederos con el fin de que éstos pudiesen otorgarle la escritura al comprador. Los here-*514deros, al otorgar la escritura, actuaron en una capacidad representativa a nombre y por su señora madre ya fallecida, con- el propósito de llevar a cabo su obligación afín sin cum-plir. Por tanto era suficiente, a los fines del artículo 20, que el solar estuviera inscrito a nombre de la finada y su esposo. Coy v. El Registrador de San Juan, 22 D.P.R. 432; Ortiz v. El Registrador, 23 D.P.R. 702; Wilcox v. Registrador, 67 D.P.R. 475, 484.

La nota del registrador será revocada y se le ordenará que inscriba la escritura libre de defecto alguno.